Earl Warren: Goldblatt et al, Appellants, versus Town of Hempstead. Mr. Mattison, you may continue your arguments.
William C. Mattison: Mr. Chief Justice Warren, may it please the Court. As the Court recessed yesterday, I had been addressing myself to the refill provision, particularly in response to questions addressed to me by Mr. Justice Whittaker. I stated that Section 4 (a) of the ordinance requires refill, 4 (j). And I state also today that in addition to that reclaimant of refill there are criminal sanctions. Now, I would state emphatically this morning to the Court as we have in the briefs that neither the refill provision nor the criminal sanctions is before the Court. The judgment before the Court contains no affirmative mandate with respect to refill and it is true that the question would become a right one were the appellants to endeavor to utilize the remaining 18 acres of land.
John M. Harlan II: I couldn't find the judgment of the Supreme Court (Inaudible)
William C. Mattison: It's on page 12, if my memory serves me correctly, Mr. Justice Harlan. Now, if the -- if the appellants consistent with their argument that there is nothing left to excavate on the 18 acres, do not endeavor to mine there, then plainly there is no reclaimant so far as this judgment is concerned that they refill. The refill provision we urge is a sensible one particularly so far as new pits are concerned. It was calculated to guarantee that when deep excavations in the ground be made, those excavations be on the abandonment of the excavation return to (Inaudible) This has the -- obvious and at one statutory purpose of eliminating the remaining deep pits in the ground. We say that its sensible even here and as I urged yesterday that while at first blush, it may be a harsh reclaimant. If it be complied with, nonetheless, there would be a very substantial value far in excess of the cost of refill once the provision had been complied with. The Court may say indeed now that this is an oppressive, an oppressive -- or onerous reclaimant. If it is, I point to Section 11 of the ordinance which contains a separability provision. And I respectfully urged that should the Court reach the conclusion that refill constitutes an oppressive reclaimant that the ordinance be saved within the cases we've cited in our brief. I -- also before the conclusion of my argument had endeavored to address myself to a question which Mr. Justice Stewart asked me when he asked if the pit was here before the community was urbanized. And I answered correctly that the pit was in fact there. While it was there, it was there as the record shows that -- Mr. Justice Stewart, as a small excavation with some wood surely in 1930 not as -- has been urged as a 20-acre-lake with an average depth of 25 feet. The point is that as Nassau County and particularly this township grew from 1929 to the most populous town in America today. The community grew with it.
Potter Stewart: The most populous town in America?
William C. Mattison: There are statistics which --
Potter Stewart: Most densely, so?
William C. Mattison: No, the most populated, if Your Honor please. The population in excess of 1,000,000 people in -- in this township.
Potter Stewart: The most populous town (Voice Overlap) --
William C. Mattison: Yes.
Potter Stewart: -- the most populous city in --
William C. Mattison: Town.
Potter Stewart: I just --
William C. Mattison: I'm sorry.
Potter Stewart: -- don't quite understand what you're --
William C. Mattison: Coming from New York, I should've known better than that. Now, the question which U.S. was surely a pertinent one so far as the zoning case is concerned. Thus, it was so in Harbison which the -- on which the appellants relied. But in a nuisance case especially where the nuisance and the community grow together, it is not a relevant consideration. Otherwise, were this not so, there would be no conceivable limit, no control of the limit of the appellants' pit. In this case, however, obnoxious it be, both the majority and the dissenters in the Harbison case specifically point it out that there was no nuisance in that case. And they as much as said that this consideration, the community coming to the business activity would have no relevancy with that activity as here, constituted a noxious use or a hung to the community in brief a nuisance. There was a brewery in Mugler long before the Kansas statute outlawed the manufacturer possession and sale of spirituous liquors. In summary, in the remaining few minutes, I would state again that this ordinance is attended with the traditional presumption of constitutionality. I would point to the record and to the trial court's determination that in this regard there was an object, a failure of proof by the appellants addressed to the unreasonableness of the ordinance. I would point to the trial court's determination on this record that even without the presumption; these provisions of the ordinance were eminently suited for the curtailment of the triple threat posed by the dangers to this community from ground and from surrounding homes caving in and from the penetration of he water table.
Felix Frankfurter: What do you do with the Mahon case?
William C. Mattison: Well, if the Court please. In our brief, we -- in our oral argument yesterday, we endeavored to distinguish it on the grounds that Mr. Justice Holmes treated it principally on the contract basis as an impairment of contract. And I observed Mr. Justice Frankfurter that that response does not evoke an immediate satisfaction from you. While it may not be appropriate appellate argument to point to Holmes -- on Holmes, on November 26, 1922, he wrote a letter to Mr. Pollack which we cited to one of the courts below, to Judge Pollack, in which he pointed out that the principal trapped of his argument in Mahon was just this very distinction to which we point namely the impairment of a contract. There would --
Felix Frankfurter: But the whole tenor of the opinion is that if you take -- if you take too much, you have to pay for it under the compensation clause.
William C. Mattison: Well, if Your Honor please -- if Your Honor please, Mr. Justice Holmes, in addition to placing the main part of his decision as he wrote to Pollack, on the -- on the impairment of contract aspect was very clear in his opinion in pointing out that that there was the element of personal safety was not reasonably legislated by the Pennsylvania legislature. John W. Davis who argued the case before this Court and I read his brief, argued principally -- again the contract question and he pointed out that contemporaneously with the enactment of the -- of the Coal Act in Pennsylvania. There was a foul act which permitted the coal miners to -- the mining companies to escape the impact of the ordinance by the payment of dollar money. He also pointed out in his -- and also pointed out in his decision that the statute did not apply either to the owners of the first estate and the third estate. And Mr. Justice Holmes said plainly this was not a safety measure. This is the way we read the case. I would --
Felix Frankfurter: It's hard -- pretty hard to say all this safety measure, isn't it?
William C. Mattison: Well, Mr. --
Felix Frankfurter: (Inaudible) has caved -- was caving in that's why the Coal Act was passed in Pennsylvania.
William C. Mattison: Mr. Justice Brandeis in his dissent in the opinion also addressed himself to the impropriety of the legislative means in that case addressing himself as did -- Mr. Just -- as to John W. Davis to the simple measure of writing a letter, a traditional system which had obtained in the anthracite country before that. In -- sir?
Charles E. Whittaker: (Inaudible) -- how would enforcement of the present judgment would simply suspends further mining affect public safety with the lake and the physical conditions as they are would remain as they are, would they not?
William C. Mattison: Yes, sir. But in -- Mr. Justice Whittaker, at the very least the enforcement of the judgment before this Court in its present posture would prevent the further excavation and the further enlargement of the crater at the lake and to that extent at least, it would prevent the enlargement of the nuisance.
Charles E. Whittaker: How was -- was the -- the lake itself bound to be a nuisance?
William C. Mattison: I -- there was no specific -- there were no findings of fact in the case as we read the opinion of the trial court. The lake itself was not found to be a nuisance but the totality of the considerations, namely, the width of the burn, the depth of the water, the angle of slope. All of these violations of the ordinance, in some, constituted a nuisance, a danger to this community.
Earl Warren: In what respect Mr. Mattison?
William C. Mattison: The trial court said that the -- that on the proof, the ordinance was eminently suitable to the curtailment of the obvious dangers which he enumerated and those were the dangers that we've urged in this argument. Threats and cave-ins and falls.
Charles E. Whittaker: Would the peril to life be lessened by this decree?
William C. Mattison: It would be lessened, if Your Honor please, in the sense that I've already endeavored to answer your question that it at least is a cessation of the enlargement of this nuisance.
Charles E. Whittaker: But not an elimination of it?
William C. Mattison: It would not be an elimination of the nuisance, if Your Honor please.
Charles E. Whittaker: If it is a nuisance?
William C. Mattison: If it is a nuisance which we contend it this.
Hugo L. Black: You contend while it would not eliminate the danger it would prevent its spread.
William C. Mattison: That's correct. Of course, what ultimately would happen with the property is a question which is not in the record. It may well be that it would be economically feasible for the appellants to fill the property in. There is no suggestion that either -- that the 18 acres cannot possibly be mined. And there is no suggestion in brief that there is no other profitable use for the property. On the argument yesterday, there is one more further provision to which the trial court addressed itself and that was the concrete curb which the ordinance requires be erected under the fence to prevent children burrowing from beneath. There were holes found in this fence on the examination and the evidence which was introduced at the trial. For all these considerations, if it please the Court, and particularly the allusion yesterday of counsel to the statistics on drowning in New York City. We understand that, as we have throughout this argument and the briefs that there has been a concession of our town board to legislate in this area. And we find that the argument of the appellants is simply that they questioned the reason -- reasonableness and the extent of the legislative process, questions which we think have been effectively disposed off in the cases we have cited. Mr. Chief Justice, may I say very briefly, I know I have short time, that there is no -- I say this categorically, there was no proof in this record of any nuisance. You remember the dissenting judge, the three dissenting judges in the Court of Appeals said that there was a concession that was no -- of no nuisance. I -- I'm not even relying -- well, I can rely on the concession. It's noted in the Court of Appeals' opinion but I say categorically, definitely, unconditionally, there is not a word of nuisance in this case. The town's case consisted of two witnesses put on at the very beginning of the trial. One witness said we didn't get a permit. And I tell Your Honor, of course we can't get a permit. Of course we cannot comply with this statute. We -- the only way we can comply with the statute is by not excavating. The next witness said there are 8800 of people living in the neighborhood, period. That's the plaintiff's case. Now where is the proof of nuisance?
Charles E. Whittaker: Well even if there was a nuisance --
William C. Mattison: Right. Excuse me.
Charles E. Whittaker: Does -- I like to know the -- does this judgment abate it?
William C. Mattison: Well, this judgment says that we have violated it in various ways because we are digging under water, which we admit that we haven't filled it up. Now, nuisance hasn't come into this case. That's the reason those decisions which were termed extreme cases and the decision of Mr. Justice Douglas in this actual case don't apply here at all because in every one of those case as Reinman, there was no proof of nuisance. Furthermore, may I call your attention to the Hadacheck case because that Hadacheck case decided by this Court said the brick making in that particular case, under that proof was nuisance. But they said -- this Court said expressly, “We don't say that the taking of the clay from the ground could be prohibited. We reserved that question.” That question came up in 1923 in the Eric (ph) case decided by the Circuit Court, Sixth Circuit Court. And they specifically said that the question that was reserved on the Hadacheck case by this Court is now decided and you cannot prohibit the taking of the stuff from the earth itself. I call your attention in that -- at that point the brief filed by the amicus curiae of the Association of Gravel Operators. And -- and it shows that the problem we have here extends throughout the United States and they've covered in greater detail and I have would (Inaudible) -- with respect to natural resources.
Felix Frankfurter: Do you assume -- does your argument assume that there cannot be a limitation of the use of private property under the Constitution unless you find a common-law nuisance?
William C. Mattison: Unless -- that's --
Felix Frankfurter: That you find a common-law nuisance in order to -- is that the only basis on which the State can limit, the use -- the use of private property?
William C. Mattison: That's the most I'd say, if Your Honor pleases.
Felix Frankfurter: I should say that's the least.
William C. Mattison: That's the least? Yes, I see your context. Yes, that's the least you can do. You've got to show the nuisance --
Felix Frankfurter: No, no. I mean, if you got that much then you don't need anymore. You don't need any constitution. You don't need any -- all this argument. A common-law nuisance is debatable as a common-law nuisance.
William C. Mattison: If these were --
Felix Frankfurter: The question is here is what is the state's so-called police power wholly apart from the existence of a nuisance?
William C. Mattison: Well, in most extreme cases of those decide -- is the Reinman case, those cases which says that you -- if you have a nuisance then you can do something under your police power.
Felix Frankfurter: If you have a nuisance, you need nothing else.
William C. Mattison: You don't --
Felix Frankfurter: (Inaudible) said once about (Inaudible)
William C. Mattison: You can -- of course the -- the proof in this case or the facts in this case is that even though -- facts in this case are, that even though this town has been trying to get rid of our operations. They never went into Court on a common-law nuisance, very simple matter if they thought there was any nuisance. In the 1956 litigation which ended up with the decree that we are not -- that we have a non-conforming use which is wiped out by this ordinance. They could've proved common-law nuisance there.
Felix Frankfurter: I'm not suggesting --
William C. Mattison: No.
Felix Frankfurter: I'm not questioning your position that there was no nuisance. But even assuming it, the argument doesn't stop that there because there's no common-law nuisance. Therefore the argument is, there's no state power to regulate the mischievous use of property in relation to the context of that society.
William C. Mattison: I have two other observations taking a half-minute, if Your Honor please. Number one, with respect to the matter of value, in this record, there -- the judge allowed in the assessment of $66,000 and I have a case here, it's not -- it's not contested by my friend that Nassau County real property values are assessed at just one-third of the real property value. So if you multiply it by three, you got a value here of our property of a $198,000 plus the fact that there was admitted in the evidence the testimony in the previous case which showed that our -- we have $200,000 gross business at the time that we were stopped here. Furthermore, there was $241,000 of equipment, an investment in our property here. This is all been wiped-out. And finally, I say to Your Honor -- if Your Honor please, that when you take the fine of $500 and each week is one violation, I multiplied the weeks by the $500. And we owe these people on this judgment. They can go on a court tomorrow and get a judgment against such for $81,000 because for the last three years we have not filled this pit. I hesitate to say what the penalty is. I'm talking about maximum penalty of six months for each week. I think -- I don't know. Incidentally, if Your Honors please, these people didn't allow us to even get a temporary stay to continue until that Court passed upon -- I'm talking about appellate court, passed upon this thing. You see it's -- at this juncture -- four-to-three in the New York Court of Appeals. So the -- the real -- the realty, that real possibility of these people fining us $81,000 is a real possibility. There's nothing ephemeral about it. Thank you sir.
Earl Warren: Very well.